This was a motion in arrest of judgment. But it was refused by the Judges unanimously, as they were of opinion, that since the abolition of the county court system, . „ and the consequent cessation of all the county court judges from office, the suit should have been brought in the name of the ordinary of the district, to whom the jurisdiction of all matters relative to the probate of wills and testaments, and granting of letters of administration of intestates’ estates, &c. have been by law transferred, and to whom it originally be* longed, as a matter peculiarly belonging and appertaining to his office. And that this point had been determined in a case from Abbeville district, where a suit had been brought in the name of the county court judges there, against Stephen Bostwick.
The motion was therefore refused, and the decision of the circuit court confirmed.
Present, Grimke., Waties, Bay, Brevard and Lee, Judges.